 1
 2
 3
 4
 5                                     UNITED STATES DISTRICT COURT
 6                                    EASTERN DISTRICT OF CALIFORNIA
 7
 8   PETER BURCHETT,                                        Case No. 1:19-cv-00055-LJO-EPG (PC)
 9                    Plaintiff,                            FINDINGS AND RECOMMENDATIONS,
10                                                          RECOMMENDING THAT THIS ACTION
            v.
                                                            PROCEED ON PLAINTIFF’S EXCESSIVE
11   JANE DOE, et al.,                                      FORCE CLAIMS AGAINST THE EIGHT
                                                            DOE DEFENDANTS THAT ALLEGEDLY
12                  Defendants.                             ATTACKED HIM ON JANUARY 31, 2018,
13                                                          AND DEFENDANT RAMIREZ, AND THAT
                                                            ALL OTHER CLAIMS AND DEFENDANTS
14                                                          BE DISMISSED
15
                                                            (ECF NO. 16)
16
                                                            OBJECTIONS, IF ANY, DUE WITHIN
17                                                          TWENTY-ONE (21) DAYS

18            Peter Burchett (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint
20   commencing this action on October 16, 2018. (ECF No. 1).
21            The Court screened Plaintiff’s First Amended Complaint on September 25, 2019, and
22   gave Plaintiff options as to how to move forward. (ECF No. 49). On November 12, 2019,
23   Plaintiff filed his response to the Court’s screening order. (ECF No. 52). Plaintiff states that he
24   wants to stand on his complaint. (Id.).1
25
              1
26               It is not entirely clear, but in his response Plaintiff also appears to ask the Court to open discovery. As
     the case is still in the screening stage, the Court will not open discovery generally at this time. However, the Court
27   will allow Plaintiff to take discovery regarding the identity of the Doe Defendants. Accordingly, Plaintiff has
     leave to file a motion for the issuance of a third-party subpoena for documents that will assist Plaintiff in
28   identifying the Doe Defendants. In any such motion Plaintiff should identify with specificity the documents
     sought and from whom.

                                                               1
 1           Accordingly, the Court issues these findings and recommendations to the district judge
 2   consistent with the screening order.
 3           For the reasons described below, the Court finds that Plaintiff has stated cognizable
 4   excessive force claims against the eight unidentified Defendants that allegedly attacked him on
 5   January 31, 2018, and defendant Ramirez. The Court also finds that Plaintiff failed to state any
 6   other cognizable claims.
 7   I.      SCREENING REQUIREMENT
 8           The Court is required to screen complaints brought by prisoners seeking relief against a
 9   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
10   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
11   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
12   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.
13   § 1915A(b)(1), (2). As Plaintiff is proceeding in forma pauperis (ECF No. 12), the Court may
14   also screen the complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any
15   portion thereof, that may have been paid, the court shall dismiss the case at any time if the court
16   determines that the action or appeal fails to state a claim upon which relief may be granted.”
17   28 U.S.C. § 1915(e)(2)(B)(ii).
18           A complaint is required to contain “a short and plain statement of the claim showing
19   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
20   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
21   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
22   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient
23   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
24   (quoting Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting
25   this plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts
26   “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d
27   677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). Additionally, a
28   plaintiff’s legal conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

                                                        2
 1            Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
 2   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
 3   pro se complaints should continue to be liberally construed after Iqbal).
 4   II.      SUMMARY OF PLAINTIFF’S COMPLAINT2
 5            Plaintiff was confined at California Correctional Institution when the events alleged in
 6   the complaint took place.
 7            Plaintiff alleges that on January 31, 2018, at least eight peace officers3 attacked him and
 8   sprayed him with pepper spray for no reason but physical torture. Plaintiff was laying down
 9   and followed the officers’ instructions, and other inmates witnessed him following instructions.
10            The attack began on the B Yard Clinic Area during Second Watch, while Plaintiff lay
11   still. The attack ended two buildings away at the Administrative Segregation Unit. Plaintiff
12   was dragged, slammed, and kicked. He was also shoved headfirst into a building.
13            A lieutenant and two sergeants sanctioned the attack.
14            Later, Plaintiff was pepper sprayed by defendant Ramirez while Plaintiff was inside his
15   cell. Defendant Ramirez had “no probable cause” to spray Plaintiff.
16            Plaintiff was previously attacked on June 10, 2018. Plaintiff believes that these attacks
17   would not have occurred if there were adequate surveillance. Additionally, protocol was
18   broken because, under the settlement agreement in Coleman, guards are not supposed to beat
19   up or pepper spray mental health participants without a captain or warden present.
20            Plaintiff brings a claim for excessive force in violation of the Eighth Amendment and
21   for violation of his Fourteenth Amendment right to equal protection of the law.
22   III.     ANALYSIS OF PLAINTIFF’S CLAIMS
23            A. Excessive Force
24                     a. Legal Standards
25            “In its prohibition of ‘cruel and unusual punishments,’ the Eighth Amendment places
26
27
              2
               At times, Plaintiff’s complaint is difficult to understand. The following summary is the Court’s best
28   understanding of what Plaintiff is attempting to allege.
             3
               Plaintiff does not name all of the officers involved, but one of them may be named Williams.

                                                             3
 1   restraints on prison officials, who may not... use excessive physical force against prisoners.”
 2   Farmer, 511 at 832. “[W]henever prison officials stand accused of using excessive physical
 3   force in violation of the [Eighth Amendment], the core judicial inquiry is... whether force was
 4   applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to
 5   cause harm.” Hudson v. McMillian, 503 U.S. 1, 6–7 (1992).
 6          When determining whether the force was excessive, the court looks to the “extent of
 7   injury suffered by an inmate..., the need for application of force, the relationship between that
 8   need and the amount of force used, the threat ‘reasonably perceived by the responsible
 9   officials,’ and ‘any efforts made to temper the severity of a forceful response.’” Hudson, 503
10   U.S. at 7 (quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)). While de minimis uses of
11   physical force generally do not implicate the Eighth Amendment, significant injury need not be
12   evident in the context of an excessive force claim, because “[w]hen prison officials maliciously
13   and sadistically use force to cause harm, contemporary standards of decency always are
14   violated.” Hudson, 503 U.S. at 9.
15          A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if
16   he does an affirmative act, participates in another's affirmative act, or omits to perform an act
17   which he is legally required to do that causes the deprivation of which complaint is made.’”
18   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
19   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
20   established when an official sets in motion a ‘series of acts by others which the actor knows or
21   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II,
22   479 F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely
23   resembles the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int'l Bus.
24   Mach. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533
25   F.3d 1010, 1026 (9th Cir. 2008).
26          Supervisory personnel are generally not liable under section 1983 for the actions of
27   their employees under a theory of respondeat superior and, therefore, when a named defendant
28   holds a supervisory position, the causal link between him and the claimed constitutional

                                                      4
 1   violation must be specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v. Stapley, 607 F.2d
 2   858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a
 3   claim for relief under section 1983 based on a theory of supervisory liability, Plaintiff must
 4   allege some facts that would support a claim that the supervisory defendants either: personally
 5   participated in the alleged deprivation of constitutional rights; knew of the violations and failed
 6   to act to prevent them; or promulgated or “implemented a policy so deficient that the policy
 7   ‘itself is a repudiation of constitutional rights' and is ‘the moving force of the constitutional
 8   violation.’” Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989) (internal citations omitted);
 9   Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). For instance, a supervisor may be liable
10   for his “own culpable action or inaction in the training, supervision, or control of his
11   subordinates,” “his acquiescence in the constitutional deprivations of which the complaint is
12   made,” or “conduct that showed a reckless or callous indifference to the rights of
13   others.” Larez v. City of Los Angeles, 946 F.2d 630, 646 (9th Cir. 1991) (citations, internal
14   quotation marks, and alterations omitted).
15                  b. Analysis
16          The Court finds that Plaintiff has stated cognizable excessive force claims against the
17   eight unidentified Defendants who allegedly attacked and pepper sprayed him, even though he
18   was complying with their instructions. The Court finds that these claims should proceed
19   against these eight “Doe” Defendants.
20          Plaintiff has also stated a cognizable excessive force claim against defendant Ramirez.
21   Plaintiff appears to allege that, without a legitimate reason, defendant Ramirez pepper sprayed
22   him while he was in his cell.
23          However, Plaintiff failed to state a cognizable excessive force claim against any other
24   defendants. There is no indication that any other defendants were involved in the attacks.
25   Plaintiff does allege that a lieutenant and two sergeants “sanctioned” the attack that started on
26   the B Yard Clinic Area, but it is not clear what Plaintiff means by “sanctioned.” And, there are
27   no other facts alleged connecting these defendants to the attack in any way. As described
28   above, supervisory personnel are generally not liable under section 1983 for the actions of their

                                                       5
 1   employees under a theory of respondeat superior.
 2            B. Equal Protection
 3                   a. Legal Standards
 4            The equal protection clause requires that persons who are similarly situated be treated
 5   alike. City of Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 439(1985); Hartmann v.
 6   California Dep't of Corr. & Rehab., 707 F.3d 1114, 1123 (9th Cir. 2013); Furnace v. Sullivan,
 7   705 F.3d 1021, 1030 (9th Cir. 2013); Shakur v. Schriro, 514 F.3d 878, 891 (9th Cir. 2008). To
 8   state a claim, Plaintiff must show that Defendants intentionally discriminated against him based
 9   on his membership in a protected class, Hartmann, 707 F.3d at 1123 Furnace, 705 F.3d at
10   1030, Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003), Thornton v. City of St. Helens,
11   425 F.3d 1158, 1166-67 (9th Cir. 2005), Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th
12   Cir. 2001), or that similarly situated individuals were intentionally treated differently without a
13   rational relationship to a legitimate state purpose, Engquist v. Oregon Department of Agr., 553
14   U.S. 591, 601-02 (2008), Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000), Lazy Y
15   Ranch Ltd. v. Behrens, 546 F.3d 580, 592 (9th Cir. 2008), North Pacifica LLC v. City of
16   Pacifica, 526 F.3d 478, 486 (9th Cir. 2008).
17                   b. Analysis
18            The basis of Plaintiff’s equal protection claim is not clear. Plaintiff’s claim appears to
19   be based on his allegation that he is a member of the Coleman class. However, even if the
20   Coleman class is a protected class, Plaintiff has not alleged that he was attacked and pepper
21   sprayed because of his membership in that class. Accordingly, Plaintiff has failed to state a
22   cognizable equal protection claim.
23      IV.      CONCLUSION AND RECOMMENDATIONS
24            The Court has screened the First Amended Complaint and finds that Plaintiff has stated
25   cognizable excessive force claims against the eight Doe Defendants that allegedly attacked him
26   on January 31, 2018, and defendant Ramirez. The Court also finds that Plaintiff’s First
27   Amended Complaint fails to state any other cognizable claims.
28            As Plaintiff was given leave to amend but chose to stand on his complaint, the Court

                                                       6
 1   does not recommend granting further leave to amend.
 2             Accordingly, based on the foregoing, it is HEREBY RECOMMENDED that:
 3             1. This case proceed on Plaintiff’s excessive force claims against the eight Doe
 4                Defendants that allegedly attacked him on January 31, 2018, and defendant
 5                Ramirez; and
 6             2. All other claims and defendants be dismissed.
 7             These findings and recommendations will be submitted to the United States district judge
 8   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-
 9   one (21) days after being served with these findings and recommendations, Plaintiff may file
10   written objections with the Court. The document should be captioned “Objections to Magistrate
11   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections
12   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler,
13   772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir.
14   1991)).
15
     IT IS SO ORDERED.
16
17
        Dated:       November 15, 2019                          /s/
18                                                        UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                      7
